SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2017 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X NOTICE TO THE MARKET Companhia Siderúrgica Nacional hereby informs that, on this date, Company shareholders were present at its headquarters in order to participate in the Annual and Extraordinary Shareholders’ Meeting held for this date (“AESM”). Due to the general strike that brought means of transport to a standstill and blocked public roads, there was not a legal minimum quorum for the installation of the AESM. As a result, with the agreement of all those present, the AESM will be called within 15 days. São Paulo, April 28, 2016. David Moise Salama Executive Officer - Investor Relations Companhia Siderúrgica Nacional 1 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 28, 2017 COMPANHIA SIDERÚRGICA NACIONAL By: /
